Title: Abigail Adams to John Adams, 22 May 1800
From: Adams, Abigail
To: Adams, John


				
					
						22 May union Brigade thursday Morg
						my Dearest Friend
					
					The rain comeing on the morning I left Bristol, I reachd Vantilburys about noon & remaind there untill Yesterday Mor’g when I procceeded to Brunswick. Soon after I got there the col & Major Ripley arrived, and informd me that Mrs smith would expect me to dinner. we accordingly sit out and got here about 2 oclock. the col was not able to be absent as Gen’ll Hamilton was on his way to Camp—and arrived about 5 oclock in the afternoon at the Village, and is to Breakast here this Mor’g
					I found the officers with their harps hung upon the willows from the late resolutions of congress—but they Submit with a good grace. I suppose the col has written to you respecting one Brigade—the incorporation of which he Seems to have much at Heart, tho he says there are a large proportion of the officers who new in the service, whom never will be capable of Such service as a country ought to receive from Men bearing commissions.— that in his own Regiment there is but one capt who deserves the Name.— there are some in the Brigade Men of real military talents, and Men who are now trained to service seasoned arm’d &c who are willing to inlist and fill up the Regiments which congress have ordered still to be kept up of Engineers & articificers— He also thinks it best for those Men who are at a distance from their Homes to be taken by their officers on to the places where they were inlisted previous to the time of disbanding, or otherways a great Number of Men will be turnd loose, perhaps disgrace themselves.
				
				
					
						
							Nine oclock
						
					
					I have just returnd from a Reveiw of the troops which Genll Hamiton & North have given them, and I regreeted exceedingly that you could not see them before they were seperated. Major Tousard will tell you how well they performed. I acted as the Aurora says, as your Proxy praised and admired, and regreeted &c
					I have only time to add my kindest Love to You & pray you to take good care of your Health
					My Coachman & horses perform well I am just going off
					yours affectionatly
					
						A A
					
				
			 